Citation Nr: 0313956	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1946.  He died in February 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in June 2001.  The RO complied with the remand 
instructions and has now returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the medical evidence shows that a 
disability of service origin did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the appellant was 
informed of the evidence needed to substantiate her claim by 
means of the September 1997 rating decision, the October 1997 
Statement of the Case, and the October 1997, November 1997, 
March 1998, August 1998, and March 2003 Supplemental 
Statements of the Case.

In the rating decision, the appellant was informed of the 
basis for the denial of her claim and of the type of evidence 
that she needed to submit to substantiate her claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the appellant of all regulations 
pertinent to her claim, informed her of the reasons for the 
denial, and provided her with additional opportunity to 
present evidence and argument in support of her claim.  A May 
1998 letter from the RO specifically informed the appellant 
of the type of evidence that would substantiate her claim.  
In addition, April 2001 and March 2002 letters from the RO 
and the June 2001 Board remand specifically advised the 
appellant of the provisions of the VCAA, including the 
respective obligations of VA and the appellant in obtaining 
evidence.  Therefore, the Board finds that the rating 
decisions, Statement of the Case, Supplemental Statements of 
the Case, and related letters provided to the appellant 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered service medical records, private treatment 
records, and a private medical opinion.  The appellant 
reported that private medical records after the veteran's 
discharge from active service were now unavailable.  The RO 
also considered written testimony of the appellant and 
various lay statements.  Therefore, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 ( Supp. 2002).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  A principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c). 

The Certificate of Death identifies the cause of the 
veteran's death as metastatic lung carcinoma and chronic 
obstructive pulmonary disease (COPD).  During his lifetime, 
the veteran was service connected for gastroenteritis, rated 
as noncompensable.  The appellant contends that the veteran 
incurred malaria during active service and that the malaria 
contributed to his death.  She alleges that the veteran 
contracted malaria during active duty in Guam, and that he 
was treated with quinine for many years thereafter.  She also 
believes that the veteran's diagnosis of gastroenteritis in 
service may have been incorrect.  

Service personnel records indicate that the veteran served in 
the Asiatic Pacific Area from December 1945 to October 1946.  
The veteran's service medical records contain no diagnosis or 
treatment of malaria, lung carcinoma, or COPD.  In August 
1946, the veteran was diagnosed with acute gastroenteritis 
and probable bronchitis secondary to heavy smoking.  He 
recovered within a few days.  The separation examination of 
October 1946 was entirely negative for any defect or 
abnormality.  

Private treatment records associated with the claims file 
address several disabilities; however, none reflect a history 
of malaria.  Orthopedic Care Notes from October 1990 through 
November 1996 show that the veteran received therapy for his 
left knee, left hip, and right clavicle.  In November 1990, 
the veteran underwent a left hip replacement at Community 
Hospital.  A June 1991 radiology report revealed a left knee 
disability.  Springfield Physical Therapy notes from July to 
September 1991 reported therapy of the left knee.

Medical records from Community Hospital show that the veteran 
was treated for COPD exacerbations from December 1994 through 
November 1996.  It was noted that he had multiple previous 
admissions for exacerbations of COPD and, in September 1996, 
the veteran was hospitalized with end-stage COPD after 
sustaining a fall.  In January 1997, a biopsy identified 
carcinoma of the right upper lobe.  The veteran was 
subsequently admitted for pain control with diagnosis of 
metastatic non-small cell carcinoma in a patient with end-
stage COPD.

Medical records from Mercy Medical Center show that the 
veteran underwent an inguinal hernia repair in June 1996.  
Treatment records of Daljeet Singh, M.D., show that the 
veteran presented in September 1996 with COPD and secondary 
erythrocytosis.  In January 1997, a CT scan and x-ray report 
identified a right upper lobe mass.  A bone scan revealed 
diffuse skeletal metastatic disease, presumably from the lung 
carcinoma.

In a December 1997 letter, Steven C. Burks, M.D., wrote that 
he did not treat the veteran for malaria.  Dr. Burks reported 
that the veteran contracted malaria prior to being followed 
in his office, and he had no record of specifically following 
the veteran for that condition.  Dr. Burks followed the 
veteran for COPD, cardiac dysrhythmia, degenerative 
arthritis, and hypertension.  He opined that these conditions 
could all be associated with complications of malarial 
infection.  Most of the veteran's treatment was related to 
severe COPD exacerbations that could definitely be a long-
term effect of malarial disease.  Treatment records of Dr. 
Burks dated 1994 through 1997 show that the veteran used 
quinine sulfate for leg cramps.

The appellant submitted copies of letters that the veteran 
wrote to her during his period of active duty in the South 
Pacific.  He discussed high temperatures, weight loss, and 
various physical maladies, but did not mention malaria.  The 
appellant requested a personal hearing before the RO, but 
later withdrew her request because of her inability to 
travel.  In April 1998, she submitted a written statement in 
lieu of hearing testimony.  She wrote that the veteran served 
in the South Pacific and that he contracted malaria on 
Peleliu.  She believed that the malaria led to his eventual 
death.  She related that the veteran was treated in service 
for fever, chills, vomiting, and diarrhea, but she believed 
that these records had been destroyed by fire.  She stated 
that the veteran took quinine for many years, but that the 
medical records of his treatment following active service 
were unavailable.  

In a May 1998 letter, the RO requested objective medical 
evidence from Dr. Burks that the veteran had malaria and that 
the malaria caused or exacerbated the COPD or metastatic lung 
disease.  Dr. Burks did not respond to this request.  
However, the appellant responded that Dr. Burks had informed 
her that the blood tests for malaria were very specific and 
had not been performed as part of routine blood work.  In 
June 1998, the veteran's sisters submitted statements to the 
effect that the veteran incurred malaria during active 
service and that it continued for many years after his 
discharge.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  The medical evidence 
of record fails to show that a disability of service origin 
contributed substantially or materially to the veteran's 
death.  The veteran clearly died of COPD and metastatic lung 
cancer.  The record is completely devoid of any evidence that 
these disabilities were incurred in, or proximately due to, 
the veteran's period of active service.

In addition, the record contains no medical evidence of a 
diagnosis of malaria in service or following the veteran's 
discharge from active service.  The separation examination 
contained no finding of malaria and the private medical 
records associated with the claims file refer to no history 
of malaria.  Although the appellant contends that the veteran 
had malaria in service and received significant treatment 
thereafter, she has submitted no medical evidence in support 
of her contention.  In the absence of any diagnosis of 
malaria, the Board finds that Dr. Burks's opinion that the 
veteran's medical conditions could be complications of 
malaria is of little probative value.  Moreover, even if the 
veteran had an acute episode of malaria in service, the 
record contains no medical evidence of continuity or 
chronicity of symptoms that would lead to the veteran's 
death.  Accordingly, the Board can identify no basis for a 
grant of service connection for the cause of the veteran's 
death and the appeal is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

